DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 05/27/2022 has been entered.  Claim 1 has been emended.  No claims have been canceled.  No claims have been added.  Claims 1-10 are still pending in this application, with claims 1, 5, and 8 being independent.

Terminal Disclaimer
The electronic terminal disclaimer filed on 5/27/2022 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.

Allowable Subject Matter
This communication is in response to amendment filed on 05/27/2022.
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-4 are dependent on claim 1.
Claims 6-7 are dependent on claim 5, and
Claims 9-10 are dependent on claim 8.

Regarding claims 1, 5, and 8, the prior art of record either individually or in combination does not disclose or fairly suggest a system, a wireless terminal, and a method for a video apparatus that displays a video and a wireless terminal that performs communication with the video apparatus and performs communication with another apparatus via a network with the claimed detailed limitations such as the use of 
“transmitting, by the other apparatus, information of a video to be displayed by the video apparatus and information of a sound to be output by a speaker of the video apparatus, via the network to the wireless terminal”, the use of “transmitting, by the wireless terminal, information of a video to be displayed by the video apparatus to the video apparatus; after reception of information of the video to be displayed from the wireless terminal is detected, transmitting, by the video apparatus, information of a video captured by a camera of the video apparatus”, and the use of “transmitting, by the wireless terminal, information of a sound to be output by a speaker of the video apparatus to the video apparatus; receiving, by the video apparatus, the information of the sound to be output by the speaker of the video apparatus; and outputting, by the video apparatus, the received information of the sound by the speaker of the video apparatus” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicant’s Remarks & Arguments filed on 05/27/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
06/04/2022